DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (US 2008/0025785), hereinafter Ma.
	Regarding claim 1, Ma teaches an applicator device (100) for a product (121), the applicator device comprising a housing (110), a product carriage (120) for supporting the product, that is mobile within the housing (via 140 & 150), between an extended state and a retracted position (¶ [17, 18, 60]), and a retraction mechanism (162) configured to move the product carriage into the retracted position after a 
Ma further teaches in claim 2 a closure (170) configured to enclose the product within the housing when the product carriage is in the retracted position;  
in claim 3 an actuator (160) configured to move the product carriage from the retracted position into the extended state (via 161; ¶ [64-67]);  
in claim 4 wherein the retraction mechanism is configured to drive the actuator to move the product carriage into the retracted position (¶ [67]);  
in claim 5 wherein the actuator is drivable in a first direction (via 161) to move the product carriage into the extended state (¶ [67]), and drivable in a second direction (via 162) that is different from the first direction, to move the product carriage into the retracted position (¶ [67]);  
in claim 9 wherein a length of the predetermined period of time vary according to a user input (¶ [72-73]);  
in claim 10 an indication means configured to indicate a duration of the predetermined period of time (¶ [69]);  
in claim 12 wherein the applicator is further configured to signal an ending of the predetermined period of time (¶ [69]; examiner notes claim limitation “predetermined 
in claim 13 the retracted position being relocatable with respect to the housing between a first location that is suitable for retracting a relatively small amount of product within the housing, and a second location that is suitable for retracting a relatively large amount of product within the housing (¶ [74]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ma.
Regarding claims 14-15, Ma is silent wherein the product is a stationary glue stick or an adhesive product.  Instead, Ma teaches a lipstick product (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the product material a glue or an adhesive.  Applicant has not disclosed that whether any of the above choices achieves any unexpected results.  Therefore, it would have been prima facie obvious to further modify Ma to arrive at the claimed invention as specified in claim because such a modification would have been a mere design consideration and would perform equally well. (See MPEP 2144.04 (I)).  

Allowable Subject Matter
Claims 6-8, 11, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,232,845 to Drugeon et al, US 7,629,757 to Murphy et al, US 9,908,140 to Arwats et al and US 8,393,813 to Yarlagadda are all directed to the state of the art as teachings of an applicator with automatic retraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754